Case 2:20-cv-00554-TFM-C Document 74 Filed 05/19/21 Page 1 of 12                      PageID #: 503




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

 FIRST ACCEPTANCE INSURANCE                    :
 COMPANY, INC.,                                :
                                               :
        Plaintiff,                             :
                                               :
 v.                                            :      CIVIL ACT. NO. 2:20-cv-554-TFM-C
                                               :
 VANDERLISA ROSSER, et al.,                    :
                                               :
        Defendants.                            :

                           MEMORANDUM OPINION AND ORDER

        Pending before the Court are multiple motions for default judgment against each of the

 individual defendants Tramaine Dixson; Shequendolyn Monique Gunn, individually and as the

 mother and next friend of T.G.; Michael Keels; Harry McCants; Vanderlisa Rosser, individually

 and as the mother and next friend of J.B. and T.D.; and Tre’Von Wilson, and corporate defendants

 Air Evac EMS, Inc.; Equian, LLC; Med-Trans Corporation; Paragon Contracting Services, LLC;

 State Farm Mutual Automobile Insurance Company; and UAB Hospital. Docs. 42, 43, 44, 45, 46,

 47, 48, 49, 50, 51, 52, 53, 54, 55, 56. Plaintiff First Acceptance Insurance Company, Inc., requests

 the Court enter a default judgment against each of the individual and corporate defendants that

 failed to file a responsive pleading. Id.

                             I.     PROCEDURAL BACKGROUND

        Plaintiff First Acceptance Insurance Company, Inc. (“Plaintiff”) filed its complaint on

 November 20, 2020, in which it seeks a declaratory judgment as to whether it is contractually

 obligated to provide defense and liability coverage based on events that arose from a motor vehicle

 accident. Doc. 1. Summonses were issued for all the defendants on November 23 and 24, 2020,

 and reissued for Michael Keels, Harry McCants, and Tre’Von Wilson on January 11, 2021. Docs.


                                             Page 1 of 12
Case 2:20-cv-00554-TFM-C Document 74 Filed 05/19/21 Page 2 of 12                     PageID #: 504




 2, 4, 30. The Court will note the date on which each of the individual and corporate defendants

 against whom Plaintiff has filed motions for default judgment were presumably served by certified

 mail:

  Defendant                            Date Served                     Docket Entry Number

  Tramaine Dixson                      November 30, 2020               9
  Shequendolyn Monique Gunn,
                                       November 30, 2020               19
  individually
  Shequendolyn Monique Gunn,
  as the mother and next friend of     November 30, 2020               20
  T.G.
                                       November 25, 2020,
  Michael Keels                                                        5, 33
                                       January 13, 2021
  Harry McCants                        January 12, 2021                31
  Vanderlisa Rosser, individually      November 30, 2020               8
  Vanderlisa Rosser, as the mother
                                       November 30, 2020               10
  and next friend of J.B.
  Vanderlisa Rosser, as the mother
                                       November 30, 2020               11
  and next friend of T.D.
  Tre’Von Wilson                       January 12, 2021                32
  Air Evac EMS, Inc. (“Air
                                       November 30, 2020               6
  Evac”)
  Equian, LLC (“Equian”)               November 26, 2020               16
  Med-Trans Corporation (“Med-
                                       November 30, 2020               17
  Trans)
  Paragon Contracting Services,
                                       November 30, 2020               13
  LLC (“Paragon”)
  State Farm Mutual Automobile
  Insurance Company (“State            November 30, 2020               18
  Farm”)
  UAB Hospital                         November 30, 2020               24

 On April 8, 2021, eighty-five (85) days after the last-served defendant was served, Plaintiff filed

 its instant motions for default judgment against the above-referenced defendants. Docs. 42, 43,

 44, 45, 46, 47, 48, 49, 50, 51, 52, 54, 54, 55, 56.

         On April 19, 2021, Harry McCants filed his answer to the complaint. Doc. 65. On April

 20, 2021, Air Evac and Med-Trans filed their opposition to motions for default judgment, and on

 April 21, 2021, they filed their Answer and Statement of Claim. Docs. 66, 73.

                                              Page 2 of 12
Case 2:20-cv-00554-TFM-C Document 74 Filed 05/19/21 Page 3 of 12                      PageID #: 505




                                II.    STANDARD OF REVIEW

        The Federal Rules of Civil Procedure establish a two-part process for obtaining a
        default judgment. FED. R. CIV. P. 55. If “a party against whom a judgment for
        affirmative relief is sought has failed to plead or otherwise defend” the clerk of
        court “must enter the party’s default.” FED. R. CIV. P. 55(a). After default has been
        entered, if the “claim is for a sum certain or a sum that can be made certain by
        computation,” the clerk must enter default. FED. R. CIV. P. 55(b)(1). In all other
        circumstances, “the party must apply to the court for a default judgment.” FED. R.
        CIV. P. 55(b)(2). Also, a “default judgment must not differ in kind from, or exceed
        in amount, what is demanded in the pleadings.” FED. R. CIV. P. 54(c).

        The Court of Appeals for the Eleventh Circuit has held that although “a default is
        not treated as an absolute confession by the defendant of his liability and of the
        plaintiff’s right to recover, a defaulted defendant is deemed to admit the plaintiff’s
        well-pleaded allegations of fact. The defendant, however, is not held to admit facts
        that are not well-pleaded or to admit conclusions of law.” Tyco Fire & Sec., LLC
        v. Alcocer, 218 Fed. App’x 860, 863 (11th Cir. 2007) (per curiam) (citations and
        internal quotations omitted). Moreover, “before entering a default judgment for
        damages, the district court must ensure that the well-pleaded allegations of the
        complaint . . . actually state a cause of action and that there is a substantive,
        sufficient basis in the pleadings for the particular relief sought.” Id. (emphasis
        omitted). Therefore, [Plaintiff] must establish a “prima facie liability case” against
        the defendants. Pitts ex rel. Pitts v. Seneca Sports, Inc., 321 F. Supp. 2d 1353, 1357
        (S.D. Ga. 2004) (citations omitted).

        Also, when assessing default judgment damages, the Court has “an obligation to
        assure that there is a legitimate basis for any damage award it enters.” Anheuser
        Busch, Inc. v. Philpot, 317 F.3d 1264, 1266 (11th Cir. 2007). Therefore, when
        ruling on a motion for default judgment, the Court must determine whether there is
        a sufficient factual basis in the complaint upon which a judgment may be entered.
        See Nishimatsu Constr. Co. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir.
        1975).

 Gray Cas. & Sur. Co. v. McConnell Contracting, LLC, Civ. Act. No. 11-0184-KD-N, 2012 U.S.

 Dist. LEXIS 48220, at *8-10, 2012 WL 1145186, at *3-4 (S.D. Ala. Apr. 5, 2012).

                             III.     DISCUSSION AND ANALYSIS

        The Court must first determine whether service was properly effected on each of the

 defendants before it addresses the corresponding motions for default judgment against them. The

 Court will first discuss service of the individual defendants—adult then the minor defendants—

 followed by the corporate defendants. The Court will then address how Fed. R. Civ. P. 4(m) will

                                            Page 3 of 12
Case 2:20-cv-00554-TFM-C Document 74 Filed 05/19/21 Page 4 of 12                      PageID #: 506




 be applied to the unserved defendants and whether the Court will address the motions for default

 judgment against those properly served defendants at this time.

 A.     Proper Service

        1.        Individual Defendants

        The Federal Rules of Civil Procedure state an individual, other than a minor, an

 incompetent person, or a person whose waiver has been filed, may be served in a judicial district

 of the United States by:

        (1) following state law to serving a summons in an action brought in courts of
            general jurisdiction in the state where the district court is located or where
            service is made; or

        (2) doing any of the following:

                  (A) delivering a copy of the summons and of the complaint to the individual
                      personally;

                  (B) leaving a copy of each at the individual’s dwelling or usual place of
                       abode with someone of suitable age and discretion who resides there;
                       or

                  (C) delivering a copy of each to an agent authorized by appointment or by
                       law to receive service of process.

 FED. R. CIV. P. 4(e).

                  a.     Adult Defendants

        The certified mail return receipts were properly signed for by Vanderlisa Rosser and

 Tre’Von Wilson. Therefore, the Court will enter default against them. Docs. 8, 32; FED. R. CIV.

 P. 4(e)(2)(A).

        The certified mail return receipt for Harry McCants was also properly signed, but he

 eventually filed an answer after Plaintiff filed its motion for default judgment against him. Docs.

 31, 48, 65. The Eleventh Circuit has expressed “a strong policy of determining cases on their



                                             Page 4 of 12
Case 2:20-cv-00554-TFM-C Document 74 Filed 05/19/21 Page 5 of 12                       PageID #: 507




 merits” and “view[s] defaults with disfavor.” In re Worldwide Web Sys., 328 F. 3d 1291, 1295

 (11th Cir. 2003) (citations omitted). Therefore, the Court will construe Harry McCants’s answer

 as an implicit request to extend the time to file his answer to when he filed his answer and will

 grant his request. Consequently, the request for default against Harry McCants is denied.

        The certified mail return receipt for Tramaine Dixson was signed by Vanderlisa Rosser;

 however, Plaintiff does not certify or allege the address where the certified mail was sent is Mr.

 Dixson’s dwelling or usual place of abode, or Ms. Rosser is an agent who is authorized to receive

 service of process, and is, therefore, insufficient proof of service. Doc. 9; FED. R. CIV. P.

 4(e)(2)(B).

        Additionally, in the style of the complaint, Plaintiff describes Tramaine Dixson as

 deceased, but that fact is not mentioned elsewhere in the complaint. Doc. 1. The summons for

 Tramaine Dixson was addressed to “Tramaine Dixson c/o Vanderlisa Rosser.” Doc. 9. Fed. R.

 Civ. P. 25 governs the substitution of parties who die. FED. R. CIV. P. 25(a). “If a party dies and

 the claim is not extinguished, the court may order substitution of the proper party.” Id. Since the

 Court is required to interpret the terms of an insurance contract to resolve this declaratory action,

 it will apply Alabama law to determine whether Tramaine Dixson’s possible claims survive.1 Erie

 R.R. Co. v. Tompkins, 304 U.S. 64, 78, 58 S. Ct. 817, 82 L. Ed. 118 (1938); Palm Beach Golf

 Center-Boca, Inc. v. John G. Sarris, D.D.S., P.A., 781 F.3d 1245, 1259 (11th Cir. 2015).

 Alabama’s survival statute states:

        In all proceedings not of an equitable nature, all claims upon which an action has
        been filed and all claims upon which no action has been filed on a contract, express
        or implied, and all personal claims upon which an action has been filed, except for


 1
  In the complaint, Plaintiff states, “Tramaine Dixson was a passenger in the vehicle Tre’Von
 Wilson was driving at the time of the accident . . . Tramaine Dixson may have a claim against
 Tre’Von Wilson, Vanderlisa Rosser and Michael Keels.” Doc. 1 at 3.

                                            Page 5 of 12
Case 2:20-cv-00554-TFM-C Document 74 Filed 05/19/21 Page 6 of 12                       PageID #: 508




        injuries to the reputation, survive in favor of and against personal representatives;
        and all personal claims upon which no action has been filed survive against the
        personal representative of a deceased tort-feasor.

 ALA. CODE § 6-5-462. If Tramaine Dixson is deceased, Plaintiff does not certify or allege

 Vanderlisa Rosser is his personal representative and the proper party to this action, and, therefore,

 Plaintiff’s proof of service of him is insufficient. Doc. 9; ALA. CODE § 6-5-462.

        The certified mail return receipt for Shequendolyn Monique Gunn was signed “Covid 19,”

 as well as the receipt for the minor T.G., for whom Ms. Gunn is the mother and next friend, but

 Plaintiff does not offer further evidence that either Ms. Gunn or her minor child, T.G., were

 properly served. FED. R. CIV. P. (4)(e)(2); see also Cunningham v. Matrix Fin. Servs, Civ. Act.

 No. 8:20-mc-00065-CJC-JDE, 2021 U.S. Dist. LEXIS 62513, at *10-11, 2021 WL 1156851, at

 *4-5 (C.D. Calif. Feb. 4, 2021) (finding a certified mail return receipt with “COVID 19” written

 in the signature block was insufficient proof of service); cf. Macias v. Grange Ins. Co., Civ. Act.

 No. 2:20-CV-00170, 2020 U.S. Dist. LEXIS 151780, at *6, 2020 WL 4913215, at *2 (W.D. La.

 Aug. 20, 2020) (finding a certified mail return receipt with “ST 102 C19” written in the signature

 block was sufficient proof of service because the plaintiffs provided evidence that the code was

 used by the United States Postal Service (“USPS”) instead of a signature because the carriers were

 not permitted to have direct contact with customers due to the COVID-19 pandemic and submitted

 an explanation from the Postmaster that the mail piece was delivered to the desired recipient at his

 listed address). If Plaintiff intends to bolster the certified mail return receipts for Shequendolyn

 Monique Gunn or her minor child, T.G., with additional evidence to prove that service was proper,

 the Court will require that evidence to conform with the requirements for proper service found in

 Fed. R. Civ. P. 4(e).

        Plaintiffs filed two (2) certified mail return receipts for Michael Keels. Docs. 5, 33. The



                                            Page 6 of 12
Case 2:20-cv-00554-TFM-C Document 74 Filed 05/19/21 Page 7 of 12                         PageID #: 509




 first certified mail return receipt reads “DB 15 C19” in the signature box and includes “M. Keels”

 in the “Received by (Printed Name)” box. Doc. 5; see Macias, 2020 U.S. Dist. LEXIS 151780, at

 *6, 2020 WL 4913215, at *2 (same explanation from previous citation). The second certified mail

 return receipt is not signed and the only possible evidence of a signature is illegible and is written

 in the box that poses the question “Is delivery address different form item 1? If YES, enter delivery

 address below.” Doc. 33. The Court finds the two (2) certified mail return receipts for Michael

 Keels are insufficient proof of service.

        Therefore, Plaintiff has not shown adult defendants Tramaine Dixson; Shequendolyn

 Monique Gunn, individually and as the mother and next friend of T.G.; and Michael Keels were

 properly served, and the motions for entry of default against each of them are due to be denied.

                b.      Remaining Minor Defendants

        “A minor or an incompetent person in a judicial district of the United States must be served

 by following state law for serving a summons or like process on such a defendant in an action

 brought in the courts of general jurisdiction of the state where service is made.” FED. R. CIV. P.

 4(g). J.B. and T.D., the minor children of Vanderlisa Rosser, were served in Alabama and the

 certified mail return receipts were signed by their mother, which is proper. ALA. R. CIV. P. 4(c)(2)

 (“Service of process, except service by publication as provided in Rule 4.3, shall be made as

 follows . . . [u]pon a minor by serving any one of the following: the father, the mother . . . .”).

        Therefore, Plaintiff has shown J.B. and T.D., the minor children of Vanderlisa Rosser, were

 properly served, and the motions for entry of default against each of them are due to be granted.2



 2
   However, before the Court considers a motion for default judgment against any minor defendants,
 the Court will need to appoint a guardian ad litem for them. See FED. R. CIV. P. 55(b)(2) (“A
 default judgment may be entered against a minor or incompetent person only if represented by a
 general guardian, conservator, or other like fiduciary who has appeared.”).

                                             Page 7 of 12
Case 2:20-cv-00554-TFM-C Document 74 Filed 05/19/21 Page 8 of 12                      PageID #: 510




        2.      Corporate Defendants

        The Federal Rules of Civil Procedure state a corporation that is found in a judicial district

 of the United States must be served:

        (A) in a manner prescribed by Rule 4(e)(1) for serving an individual; or (B) by
        delivering a copy of the summons and of the complaint to an officer, a managing
        or general agent, or any other agent authorized by appointment or by law to receive
        service of process and-if the agent is one authorized by statute and the statute so
        requires-by also mailing a copy of each to the defendant.

 FED. R. CIV. P. 4(h)(1)(A)-(B).

        The certified mail return receipts for Air Evac, Equian, Med-Trans, Paragon, State Farm,

 and UAB Hospital were returned signed. Docs. 6, 13, 16, 17, 18, 24. However, Plaintiff does not

 affirm, and the record does not support, those who signed the certified mail return receipts were

 either “an officer, a managing or general agent, or any other agent authorized by appointment or

 by law to receive service of process.” FED. R. CIV. P. 4(h)(1)(B); Docs. 6, 13, 16, 17, 18, 24, 42,

 44, 45, 50, 51, 56.

        Fed. R. Civ. P. 4(e)(1) also allows a corporation to be served in accord with “state law for

 serving a summons in an action brought in courts of general jurisdiction in the state where the

 district court is located or where service is made.” FED. R. CIV. P. 4(e)(1). As for the state where

 the district court is located—Alabama—under its law, process against a corporation may be served

 on “an officer, a partner (other than a limited partner), a managing or general agent, or any agent

 authorized by appointment or by law to receive service of process.” ALA. R. CIV. P. 4(c)(6).

 Service of Air Evac, Equian, Med-Trans, and State Farm was allegedly effected outside of

 Alabama, in Missouri, Kentucky, Missouri, and Illinois, respectively. Docs. 6, 16, 17, 18. Plaintiff

 has not proven, much less alleged, the person who signed for the certified mail on behalf of either

 Air Evac, Equian, Med-Trans, Paragon, State Farm, or UAB Hospital held any of the positions

 that are authorized to accept service of process on behalf of a corporation in either Alabama,

                                            Page 8 of 12
Case 2:20-cv-00554-TFM-C Document 74 Filed 05/19/21 Page 9 of 12                        PageID #: 511




 Illinois, Kentucky, or Missouri. See 735 ILL. COMP. STAT. 5/2-204 (requiring service of a

 corporation by effected on “its registered agent or any officer or agent of the corporation found

 anywhere in the State”); KY. R. CIV. P. 4.04(5) (requiring service of a corporation be effected on

 “an officer or managing agent thereof; or the chief agent in the county wherein the action is

 brought, or any other agent authorized by appointment or by law to receive service on its behalf”);

 MO. R. CIV. P. 54.13(b)(3) (requiring service of a corporation be effected on “an officer, partner,

 or managing or general agent, or by leaving the copies at any business office of the defendant with

 the person have change thereof or by delivering copies to its registered agent or to any other agent

 authorized by appointment or required by law to receive service of process”). Therefore, Plaintiff

 has not shown corporate defendants Air Evac, Equian, Med-Trans, Paragon, State Farm, and UAB

 Hospital were properly served, and the motions for entry of default against each of them are due

 to be denied.3

 B.     Fed. R. Civ. P. 4(m)

        The complaint in this case was filed on November 20, 2020. Doc. 1. Fed. R. Civ. P. 4(m)

 states, “If a defendant is not served within 90 days after the complaint is filed, the court – on

 motion or on its own after notice to the plaintiff – must dismiss the action without prejudice against

 that defendant or order that service be made within a specified time. But, if the plaintiff shows

 good cause for the failure, the court must extend the time for service for an appropriate period.”

 FED. R. CIV. P. 4(m).

        Ninety (90) days from the date when the complaint was filed expired on February 18, 2021,

 and to date neither a waiver of service nor proof of service as to individual defendants Tramaine



 3
  Furthers, Defendants Air Evac and Med-Trans filed their answers, which renders moot the issue
 of default against them. Doc. 73.

                                             Page 9 of 12
Case 2:20-cv-00554-TFM-C Document 74 Filed 05/19/21 Page 10 of 12                        PageID #: 512




 Dixson; Shequendolyn Monique Gunn, individually and as the mother and next friend of T.G.; and

 Michael Keels and corporate defendants Air Evac, Equian, Med-Trans, Paragon, State Farm, and

 UAB Hospital has been filed. See FED. R. CIV. P. 4(l)(1) (“Unless service is waived, proof of

 service must be made to the court.”). Harry McCants, Air Evac, and Med-Trans filed answers to

 the complaint after the motions for default judgment were filed against them. Docs. 65, 73.

 Accordingly, the Court will sua sponte extend the time for Plaintiff to serve individual defendants

 Tramaine Dixson; Shequendolyn Monique Gunn, individually and as the mother and next friend

 of T.G.; and Michael Keels and corporate defendants Equian, Paragon, State Farm, and UAB

 Hospital.

 C.     Default Judgment

        As for those individual defendants against whom Plaintiff has filed for default judgment

 and were properly served, Fed. R. Civ. P. 55(a) states “[w]hen a party against whom a judgment

 for affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by

 affidavit or otherwise, the clerk must enter the party’s default.” FED. R. CIV. P. 55(a). “However,

 upon such entry of default, the Court is under no obligation to enter a default judgment.” Great

 W. Cas. Ins. Co. v. Burns, Civ. Act. No. 5:19-cv-00006-TES, 2020 U.S. Dist. LEXIS 226209, at

 *3-4, 2020 WL 7064743, at *2 (M.D. Ga. Dec. 2, 2020) (citations omitted).

        In Frow v. De La Vega, 82 U.S. 552, 554, 21 L. Ed. 60 (1872), the United States
        Supreme Court held that when there are multiple defendants in an action, “a final
        decree on the merits against the defaulting defendant alone, pending the
        continuance of the cause, would be incongruous and illegal.” Upon consideration
        of this rule, courts in the Eleventh Circuit regularly deny motions for default
        judgments in cases involving multiple defendants, whereby an entry of default
        judgment against one defendant may result in the entry of inconsistent judgments
        against the others. See, e.g., Owners Ins. v. Daniels, No 7:12-CV-27 (HL), 2012
        U.S. Dist. LEXIS 61307, 2012 WL 1565616, at *3 (M.D. Ga. May 2, 2012) (“When
        a default is entered against one defendant in a multi-defendant case, the preferred
        practice is for the court to withhold granting a default judgment until the trial of the
        action on the merits against the remaining defendants. This is especially true when


                                            Page 10 of 12
Case 2:20-cv-00554-TFM-C Document 74 Filed 05/19/21 Page 11 of 12                     PageID #: 513




        an insurer seeks a declaratory judgment that an insurance policy does not trigger a
        duty to defend or indemnify both the defaulting defendant and the other named
        defendants who may appear and contest the insurer’s allegations.”) (internal
        citations and quotations omitted); Auto-Owners Ins. v. Envt’l House Wrap, inc., No.
        3:17-cv-817-J-34PDB, 2018 U.S. Dist. LEXIS 111437, 2018 WL 3244008, at *3
        (M.D. Fla. May 14, 2018 (citing cases); Atrium 5 Ltd. v. Hossain, No. 6:16-cv-
        1964-Orl-22TBS, 2017 U.S. Dist. LEXIS 90577, 2017 WL 2562543, at *2-3 (M.D.
        Fla. May 26, 2017); Clarendon Am. Ins. v. All Bros. Painting, No 6:13-cv-934-Orl-
        3TBS, 2013 U.S. Dist. LEXIS 202913, 2013 WL 12149556 at *4-5 (M.D. Fla. Sept.
        12, 2013); Atlanta Gas Light Co. v. Semaphore Advert., Inc., 747 F. Supp. 715, 719
        (S.D. Ga. Aug. 16, 1990) (“The purpose behind the Frow rule is to promote
        consistent verdicts.”) (citation omitted).

 Burns, 2020 U.S. Dist. LEXIS 226209, at *4-5, 2020 WL 7064743, at *2.

        For those individuals who were properly served and against whom Plaintiff requests a

 default judgment, the Court will, as stated, enter default against them but deny the motions for

 default judgment against them, and grant Plaintiff leave to refile its motions, once there has been

 a determination on the merits against the remaining defendants. This further serves the goal of

 judicial economy because any determination of default judgment would require a hearing.4

                                      IV.     CONCLUSION

        Accordingly, the Court ORDERS as follows:

        (1) Individual defendants Vanderlisa Rosser, individually and as the mother and next friend

 of J.B. and T.D., and Tre’Von Wilson are DECLARED to be in DEFAULT; however, the



 4
   Fed. R. Civ. P. 55(b)(1) permits entry of judgment by the clerk without a hearing in cases where
 “the plaintiff’s claim is for a sum certain or a sum that can be made certain by computation.” FED.
 R. CIV. P. 55(b)(1). In all other cases, the Court “may conduct hearings” to “conduct an
 accounting,” “determine the amount of damages,” “establish the truth of any allegation by
 evidence,” or “investigate any other matter.” FED. R. CIV. P. 55(b)(2)(A)-(D). Though the
 language indicates a hearing is not a “per se requirement,” Eleventh Circuit precedent indicates
 that evidentiary hearings “are required in all but limited circumstances.” SEC v. Smythe, 420 F.3d
 1225, 1231-32 n. 13 (11th Cir. 2005); see also Safari Programs, Inc. v. CollectA Int’l Ltd., 686 F.
 App’x 737, 746-47 (11th Cir. 2017) (citing Rule and Smythe).



                                            Page 11 of 12
Case 2:20-cv-00554-TFM-C Document 74 Filed 05/19/21 Page 12 of 12                        PageID #: 514




 motions for default judgment against them (Docs. 43, 47, 49, 53) are DENIED, and Plaintiff is

 granted leave to refile those motions after the trial of the action on the merits against the remaining

 defendants.

        (2) The motions for default judgment against individual defendants Tramaine Dixson;

 Shequendolyn Monique Gunn, individually and as the mother and next friend of T.G.; Michael

 Keels; and Harry McCants and corporate defendants Air Evac, Equian, Med-Trans, Paragon, State

 Farm, and UAB Hospital (Docs. 42, 44, 45, 46, 48, 50, 51, 52, 54, 55, 56) are DENIED.

        (3) The Court sua sponte EXTENDS by thirty (30) days from the date of this order the

 time for Plaintiff to serve individual defendants Tramaine Dixson; Shequendolyn Monique Gunn,

 individually and as the mother and next friend of T.G.; and Michael Keels and corporate

 defendants Equian, Paragon, State Farm, and UAB Hospital.

        DONE and ORDERED this 19th day of May 2021.

                                                /s/ Terry F. Moorer
                                                TERRY F. MOORER
                                                UNITED STATES DISTRICT JUDGE




                                             Page 12 of 12
